Title: From Thomas Jefferson to Albert Gallatin, 20 December 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to Mr Gallatin. 
                     
                     
                            Dec. 20. 05.
                  
                  You wrote to me Aug. 25. 04. inclosing the papers respecting the Eugenia which you had recieved from Gelston. my letter of Sep. 1. answered the case and returned the papers. on the 4th. of Sep. you inclosed supplementary papers recieved from N. London. I recieved them Sep. 11. and as I had answered on that subject & these papers did not alter my view of the case, I wrote no new letter; but presume I simply re-inclosed the papers. this I presume from my regular habit of returning all papers (not relating to appointments) and because I have carefully examined the bundle in which they would have been had they been retained; and they are not there. I am quite satisfied they were returned to you by the first post after Sep. 11. 04.    Affectionate salutations
                                       
                            
                        